:.j' '    ' .·~                                                 t
         AO 245B•(Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                        Page 1 ofl   ~L1
                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                                         JUDGMENT IN A CRIMINAL CASE
                                                                                                               (For Offenses Committed On or After November 1, 1987)
                                         v.

                             Antonio Arista-Hernandez                                                          Case Number: 3:19cmj-22047

                                                                                                               Thomas S Sims
                                                                                                               Defendant's Attorney


         REGISTRATION NO. 75126298

         THE DEFENDANT:
          IZI pleaded guilty to count( s) 1 of Complaint
                                                    ~~~~~~~~~~~~~~~~~~~~~~~~~~~



          D was found guilty to count( s)
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

         Title & Section                    Nature of Offense                                                                                    Count Number(s)
         8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                                          1

          D The defendant has been found not guilty on count(s)                                        ~~~~~~~~~~~~~~~~~~~




          D Count(s)                                                                                            dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                         ~    TIME SERVED                                                  D                                         days

          IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
          IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the   defendant's possession at the time of arrest upon their deportation or removal.
           D    Court recommends defendant be deported/removed with relative,                          charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                           Wednesday, May 22, 2019
                                                                                                           Date of Imposition of Sentence

             .
                                                                                                           Hid:~&::wc~
                                                             rr-~ ~      " n= "')
                               (::,~:·>,I                    C""·   'J   r4...,,   W::,: ft _ ·
         Received              \/':=,
                        DUSM
                                                             MAY 2 2 2019                                  UNITED STATES MAGISTRATE JUDGE
                                                  C!.. EHJ<, i.:.~~. rn3TF~iCT COURT
                                               ~O!JTH:.:~;..J D!,S'i"i=:1cr OF Cf\"LiFOHt~!.!\
         Clerk's Office Copy'v                           -····--··-·········-·                    DEPUTY                                                    3:19-mj-22047
